Citation Nr: 0030072	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  95-37 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Service, Georgia


WITNESSES AT HEARING ON APPEAL

The veteran, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968 and from September 1990 to May 1991.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1995 rating decision of the Atlanta, Georgia, 
Regional Office (RO) which, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD).  In 
December 1996, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
September 1999, the Board remanded the veteran's claim to the 
RO for additional action.  The veteran has been represented 
throughout this appeal by the Georgia Department of Veterans 
Service.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran's service personnel records indicate that he was 
stationed with the Army in the Republic of Vietnam between 
October 1967 and November 1968.  While in Vietnam, the 
veteran served as a switchboard operator and was attached to 
the 459th Signal Battalion, Company A.  VA clinical 
documentation dated in September 1993 notes that the veteran 
reported that he had been stationed in Nha Trang, the 
Republic of Vietnam during 1967 and 1968.  He clarified that 
although he had a non-combat military occupational specialty, 
he came under enemy mortar and rocket fire.  In an undated 
written statement received in April 1995, the veteran 
advanced that he had worked at a switchboard in a metal box 
next to a rice paddy while in the Republic of Vietnam.  He 
stated that his installation frequently came under enemy 
mortar and rocket fire.  The report of a November 1995 VA 
examination for compensation purposes conveys that the 
veteran reported that he had been attached to an Army signal 
battalion stationed in Nha Trang, the Republic of Vietnam and 
came under constant mortar fire.  At the December 1996 
hearing on appeal, the veteran had been stationed in Nha 
Trang, the Republic of Vietnam.  While he had not 
participated in combat, the veteran came under enemy mortar 
and rocket fire.  

In the July 2000 supplement statement of the case issued to 
the veteran and his accredited representative, the RO stated 
that the veteran had failed to respond to its requests for 
specific information as to his alleged inservice stressors.  
The RO acknowledged that the veteran's statements as to his 
alleged inservice stressors had not been sent to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for verification.  The Board finds that such 
action would be helpful in resolving the issues raised by the 
instant appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should submit the veteran's 
testimony and statements as to his 
alleged inservice stressors experienced 
while serving with the United States 
Army's 459th Signal Battalion, Company A 
in Nha Trang, the Republic of Vietnam 
during 1967 and 1968 to the USASCRUR for 
verification of the claimed stressors.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD with express 
consideration of the Court's holding in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


